                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JESSE D. SHAFFER,

                       Petitioner,

                       v.                            CAUSE NO.: 3:19-CV-271-JD-MGG

 WARDEN,

                      Respondent.

                                     OPINION AND ORDER

       Jesse D. Shaffer, a prisoner without a lawyer, filed a habeas corpus petition

regarding his conviction and sentence for failing to register as a sex offender under Case

No. 2D06-1505-F6-411. He indicates that he has been sentenced to confinement at the

Logansport State Hospital since May 7, 2017, though the Allen Superior Court

sentenced him on July 21, 2016. State v. Shaffer, Case No. 2D06-1505-F6-411, available at

https://public.courts.in.gov/mycase. Pursuant to Section 2254 Habeas Corpus Rule 4,

the court must dismiss the petition “[i]f it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief in the district court.”

       After reviewing the petition, it is unclear whether Jesse D. Shaffer challenges his

conviction and sentence under 28 U.S.C. § 2254 or whether he challenges the execution

of his sentence under 28 U.S.C. § 2241. See Carnine v. United States, 974 F.2d 924, 927 (7th

Cir. 1992) (“Judicial review pursuant to 28 U.S.C. § 2241, in contrast, provides the

appropriate mechanism in a claim concerning the computation of a sentence.”).
However, under either statute, a petitioner is generally required to exhaust State court

remedies.

       Under Section 2254, Shaffer cannot obtain habeas relief unless he has presented

his claims “through one complete round of State-court review.” Lewis v. Sternes, 390

F.3d 1019, 1025-1026 (7th Cir. 2004). “This means that the petitioner must raise the issue

at each and every level in the state court system, including levels at which review is

discretionary rather than mandatory.” Id. Though exhaustion is not statutorily required

for Section 2241 petitions, federal courts may require a habeas petitioner to exhaust his

or her administrative remedies. McCarthy v. Madigan, 503 U.S. 140, 144 (1992); Clemente

v. Allen, 120 F.3d 703, 705 (7th Cir. 1997). “In determining whether exhaustion is

required, federal courts must balance the interest of the individual in retaining prompt

access to a federal judicial forum against countervailing institutional interests favoring

exhaustion.” McCarthy, 503 U.S. at 146. “Administrative remedies need not be pursued

if the litigant’s interests in immediate judicial review outweigh the government’s

interests in the efficiency or administrative autonomy that the exhaustion doctrine is

designed to further.” Id. Here, the petition indicates that Shaffer has never raised his

habeas claims at any level in State court. Further, nothing in the petition suggests that

these claims require immediate judicial review. As a result, the court finds that Shaffer

must exhaust his State court remedies with respect to his habeas claims but that he has

not done so.

       Pursuant to Section 2254 Habeas Corpus Rule 11, the court must consider

whether to grant or deny a certificate of appealability. To obtain a certificate of


                                              2
appealability when a petition is dismissed on procedural grounds, the petitioner must

show that reasonable jurists would find it debatable (1) whether the court was correct in

its procedural ruling and (2) whether the petition states a valid claim for denial of a

constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, there is no basis for

finding that reasonable jurists would debate the correctness of this procedural ruling.

Therefore, there is no basis for encouraging Shaffer to proceed further, and a certificate

of appealability is denied. For the same reasons, he may not appeal in forma pauperis

because an appeal could not be taken in good faith.

       For these reasons, the court:

       (1) DISMISSES the petition (ECF 1) pursuant to Section 2254 Habeas Corpus Rule

4 because it is unexhausted;

       (2) DENIES Jesse D. Shaffer a certificate of appealability pursuant to Section 2254

Habeas Corpus Rule 11;

       (3) DENIES Jesse D. Shaffer leave to appeal in forma pauperis pursuant to 28

U.S.C. § 1915(a)(3);

       (4) DIRECTS the clerk to close this case.

       SO ORDERED on April 9, 2019

                                                        /s/ JON E. DEGUILIO
                                                   JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              3
